750 So.2d 160 (2000)
L.C., a juvenile, Petitioner,
v.
The STATE of Florida, Respondent.
No. 3D00-137.
District Court of Appeal of Florida, Third District.
February 9, 2000.
Bennett H. Brummer, Public Defender, and Rosa C. Figarola, Assistant Public Defender, for petitioner.
Robert A. Butterworth, Attorney General, and Thomas C. Mielke, Assistant Attorney General, for respondent.
*161 Before SCHWARTZ, C.J., and JORGENSON and FLETCHER, JJ.
PER CURIAM.
On December 19, 1999, the trial court granted the respondent's motion to suppress; the State then announced a nolle prosse of the action. On December 22, 1999, the State filed a motion for rehearing. The trial court took the motion under advisement, but expressed some doubt as to whether it still had jurisdiction over the matter. The respondent seeks a writ of prohibition from this court to prevent the trial court from proceeding.
The State now agrees that once it announced a nolle prosse, no charges remained pending and the trial court was divested of jurisdiction. See State v. Braden, 375 So.2d 49, 50 (Fla. 2d DCA 1979)("As a general proposition, everything which occurs in a proceeding subsequent to the filing of a nolle prosse by the state is a nullity.").
We find it unnecessary to issue the formal writ.